Citation Nr: 0404096	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, denying the veteran's claim for 
entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.


REMAND

During the course of the instant appeal, the veteran has 
raised the issue of his entitlement to service connection for 
a low back disorder, secondary to his service-connected post-
traumatic stress disorder (PTSD), citing aggravation of the 
nonservice-connected entity, pursuant to Allen v. Brown, 7 
Vet.App. 430 (1995).  In this regard, reference is made to 
the statement offered by a VA examiner in December 2000, to 
the effect that the veteran's PTSD was aggravating and/or 
exacerbating his musculoskeletal impairment, manifested by 
chronic low back pain.  Such issue is found to be 
inextricably intertwined with the SMC issue now before the 
Board.  As the RO has not to date developed or adjudicated 
the secondary service connection issue, remand to the RO is 
required in order to facilitate initial consideration of such 
matter.  

In addition, as to the veteran's claim for SMC, it is 
noteworthy that the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), became law 
prior to the initiation of his SMC claim.  The VCAA 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

Under the VCAA, "Quartuccio sufficient" notice of what 
evidence is needed to substantiate the claim in question must 
be provided to the veteran.  In addition, under the VCAA, 
notice of what portion of that necessary evidence the veteran 
is personally required to submit, and notice of what portion 
of what evidence VA will secure, is required.  Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  In this case, however, the 
only attempt to furnish the required notice was by means of 
the statement of the case of January 2002, wherein the RO 
cited the provisions of 38 C.F.R. § 3.159.  In the absence of 
Quartuccio sufficient notice under the VCAA, remand to the RO 
is required.  In remanding this case, the Board finds that 
the veteran has never been provided sufficient notice under 
38 U.S.C.A. § 5103 (West 2002).  As such, the holding in 
VAOPGCPREC 08-03 (Dec. 22, 2003) is not for application.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the veteran's claims for 
SMC based on the need for regular aid and 
attendance or being housebound, and for 
entitlement to service connection for a 
low back disorder, secondary to service-
connected PTSD consistent with the 
decision in Quartuccio.  As part of such 
actions, the RO must advise the veteran 
of the specific information and evidence 
needed to substantiate such claims, and 
furnish notice to him in writing of what 
specific evidence, if any, must be 
obtained by him and precisely what 
specific evidence, if any, will be 
retrieved by VA.  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claims and 
that such must be received by VA within 
one year from the date such notice is 
sent.  Notice must also be provided to 
the veteran that, as a result of recent 
changes to 38 U.S.C.A. § 5103(b), 
retroactively effective from November 9, 
2000, the Board is permitted to render a 
decision on a claim before the expiration 
of the one-year period.  See Veterans 
Benefits Act of 2003, P.L. 108- __ , 
Section 701 (H.R. 2297, December 16, 
2003).  

2.  After completing any and all needed 
development deemed necessary by the RO, 
including obtaining a medical examination 
and opinion as to the nature of the 
relationship between the veteran's PTSD 
and his claimed low back disorder, the RO 
should initially adjudicate the merits of 
the veteran's claim of entitlement to 
service connection for a low back 
disorder, secondary to his service-
connected PTSD, to include consideration 
of the question of aggravation of the 
nonservice-connected low back disorder by 
the service-connected PTSD, pursuant to 
Allen.  In the event service connection 
for a low back disorder is denied, notice 
of the denial action and of his appellate 
rights must then be furnished to the 
veteran.  Notice is hereby provided to 
the veteran that entry of a timely notice 
of disagreement and perfection of his 
appeal by the timely submission of a 
substantive appeal are required to ensure 
the Board's review of such matter as some 
subsequent point in time.  

3.  Thereafter, the RO should obtain any 
and all records of medical treatment 
regarding the veteran's service-connected 
disorders at VA medical facilities, 
including that located in Boston, 
Massachusetts, during the period from 
December 1999 to the present.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Subsequently, the veteran should be 
afforded a VA medical examination for the 
purpose of determining whether his 
service-connected disabilities require 
the regular aid attendance of another 
person or render him housebound.  The 
claims folders must be made available to 
the examiner for review and such examiner 
must reference in his/her report whether 
in fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

Considering only the veteran's service-
connected disorders, the examiner must 
answer each of the following:

(a)  Due to the service- 
connected disorders alone, is 
the veteran blind or so nearly 
blind as to have corrected 
visual acuity of 5/200 or less, 
in both eyes, or concentric 
contraction of the visual field 
to 5 degrees or less?

(b)  Do the service- connected 
disorders alone cause the 
veteran to be a patient in a 
nursing home because of mental 
or physical incapacity?

(c)  Due to the service- 
connected disorders alone is 
the veteran unable to dress or 
undress himself?

(d)  Due to the service- 
connected disorders alone is 
the veteran able to keep 
himself ordinarily clean and 
presentable?

(e)  Due to the service- 
connected disorders alone is 
there a frequent need of 
adjustment of any special 
prosthetic or orthopedic 
appliances which by reason of 
the particular disability 
cannot be done without aid 
(this does will not include the 
adjustment of appliances which 
normal persons would be unable 
to adjust without aid, such as 
supports, belts, lacing at the 
back etc.)?

(f)  Due to the service- 
connected disorders alone is 
the veteran unable to feed 
himself through a loss of 
coordination of upper 
extremities or through extreme 
weakness?

(g)  Due to the service- 
connected disorders alone is 
the veteran unable to attend to 
the wants of nature?

(h)  Due to the service-
connected disorders alone is 
there incapacity, physical or 
mental, which requires care or 
assistance on a regular basis 
to protect the veteran from 
hazards or dangers incident to 
his daily environment? 

(i)  Due to the service- 
connected disorders alone is 
the veteran bedridden, that is, 
does he have disablement 
through its essential character 
that actually requires that he 
remain in bed?  The fact that 
claimant has voluntarily taken 
to bed or that a physician has 
prescribed rest in bed for the 
greater or lesser part of the 
day to promote convalescence or 
cure does not suffice.  

5.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to SMC 
due to the need for regular aid and 
attendance or being housebound, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim(s) in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




